Citation Nr: 0608884	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  05-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from May 1973 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2003 rating decision, the RO denied a claim of 
entitlement to service connection for depression.  The 
veteran was advised of that decision in September 2003 and 
did not appeal it.  In April 2004, the veteran filed a 
service connection claim for PTSD.  The medical evidence 
includes a current diagnosis of PTSD.  The diagnosis of PTSD 
forms the basis of a new claim.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (concluding that a claim based 
on a diagnosis of a new mental disorder is a new claim).

In March 2006, a motion for advancement on the docket was 
received, pursuant to 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).  In March 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause had been shown, and granted the appellant's motion to 
advance the appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran's service personnel records do not include 
awards and decorations or any other indicia of involvement in 
combat, and do not reflect that the veteran had service in 
Vietnam.

2.  There is no independent evidence to corroborate the 
stressors alleged by the veteran to have resulted in PTSD, 
and there is otherwise no independent evidence confirming 
that the veteran was exposed to a stressor during his service 
that would support a diagnosis of PTSD.

3.  The weight of the competent and probative medical 
evidence of record indicates that a diagnosis of PTSD 
consistent with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) has not been 
established.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In this case, there is no timeliness problem with the VCAA 
notification.  In May 2004 and March 2005 letters 
implementing VA's duty to notify and to assist, the RO 
informed the veteran of the steps that would be undertaken 
with respect to evidentiary development of his claim, and 
what the veteran's own responsibilities were in accord with 
the duty to assist.  This letter also provided full notice as 
to the VCAA's provisions.  In addition, the veteran was 
advised by an August 2004 rating decision, a January 2005 
Statement of the Case, and a Supplemental Statement of the 
Case issued in July 2005, of the pertinent law and what the 
evidence must show in order to substantiate the claim.  All 
such notices provided by VA must be read in the context of 
prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  VA medical 
records, evaluations and statements dated from 2002 forward 
are on file.  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent Law and Regulations - PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Notwithstanding the lack of a diagnosis of a 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to post-traumatic stress disorder, 
establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994), of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

III.  Factual Background and Analysis

The veteran's service medical records were entirely negative 
for any complaints, treatment, or diagnosis of a psychiatric 
nature.  The records show that in 1976 the veteran sustained 
burn injuries to his face, neck, and hands after lighting 
gunpowder with a match.  The April 1977 separation 
examination report and the February 1981 enlistment 
examination report for reserve duty both reflect that 
psychiatric evaluations were normal.  In February 1981, the 
veteran reported no medical history of depression, excessive 
worry, or nervous trouble of any sort.

Service personnel records reflect that the veteran had no 
service within the borders of the Republic of Vietnam, but 
served on the USS Constellation, a Navy aircraft carrier.  
His Enlisted Performance Record, NAVPERS 601, indicates that 
he underwent training at the Naval Training Center, San 
Diego, CA, and the Naval Training Center, Great Lakes, IL, 
from May 1973 to October 12, 1973, and was then assigned to 
the Constellation, to which he reported on October 28, 1973, 
until his release from active duty in April 1977.  He 
underwent Captain's Mast non-judicial punishment for three 
incidents of unauthorized absence in 1976.

VA medical records show that in 2002 and 2003 the veteran was 
treated for major depression.

The veteran underwent a VA PTSD screening in January 2004 at 
which time he indicated that he had experienced being in 
combat, noting that he served on a Navy aircraft carrier, the 
USS Constitution (thus stated, but there is no such aircraft 
carrier; must have meant the Constellation) in Vietnam; had 
been threatened with a weapon, and had seen someone killed or 
badly injured.  He also reported that during the prior month 
he had been bothered by repeated disturbing memories, and had 
felt distant and "super-alert."  A psychologist indicated 
that the veteran endorsed items suggestive of PTSD, and 
further assessment was planned.

The veteran underwent VA psychological testing in March 2004.  
It was noted that he demonstrated persistent re-experiencing 
of trauma of his military experience and that he had 
significant personal distress.  It was determined that the 
criteria for PTSD were met.  

In June 2004 the veteran provided an account of stressors 
which he reported occurred during his military service with 
the US Navy from 1973 to 1977, during which time he worked 
his way up to serving as a Senior Watch Stander.  These 
stressors were identified as following : (1) in 1974 while 
taking over the watch in MMR, communication with the 
propeller shaft alley was lost; the shaft alley watch was 
injured after apparently falling into the shaft, and died; 
the veteran indicated that he felt personally and 
professionally responsible for this and that he saw the 
victim when they brought him out; (2) in 1975, the veteran 
and a friend of his, G.T., were trying to manage a piece of 
equipment which was overrunning, and the equipment exploded, 
injuring G.T. in the face and eye; G.T. was ultimately 
discharged for medical reasons and was legally blind in the 
injured eye; (3) every single day in Vietnam, injuries of 
some kind were sustained, and the burden and stress of 
performing duties, sometimes when undermanned, was described 
as overwhelming.

The RO reviewed the US Navy official internet website, which 
was negative for any evidence that the veteran participated 
in combat or was awarded any individual combat award, and his 
DD Form 214 and service personnel records, which reflect the 
same.  A ship history of the USS Constellation (CV 64) was 
also obtained for the record, which reflects that it was 
deployed to the Western Pacific and waters off the coast of 
Vietnam on several deployments, the last of which was from 
January 1973 to October 1973 (during which time the veteran 
was not yet serving onboard the ship), returning from that 
deployment on October 11, 1973.  The ship's history further 
shows that the Constellation subsequently departed for the 
Western Pacific in June 1974, and in November of that year 
participated in an international naval exercise in the 
Arabian Sea known as Midlink 74, returning from that 
deployment in December 1974.

In a December 2004 statement, the veteran recounted that he 
had witnessed an accident which severely burned a man.

VA medical records dated in 2005 reflect that the veteran 
continued to be treated for PTSD.  In a February 2006 
statement from a VA staff psychiatrist, it was noted that the 
veteran was being treated for PTSD and major depression.

In his motion to advance his case on the Board's docket, 
forwarded through a Member of Congress in February 2006, the 
veteran asserted that he was in Vietnam in August 1974, when 
he was ordered to fly ashore with a Lieutenant from the 
Constellation to a Naval Support Activity in Saigon in search 
of an engine bearing.  He said that, not finding it there, 
they spent the night, flew to Cam Ranh the next day where 
they obtained a lower half of the needed bearing, then flew 
back to the ship.  He said the Viet Cong were lobbing in 
mortar rounds for harassment.  The veteran stated that there 
was no paperwork to document this account. 

IV.  Analysis

In this case, the initial inquiry involves whether the 
evidence establishes a current diagnosis of PTSD in 
accordance with the DSM-IV criteria, resulting from alleged 
in-service stressors.  There is no question that the veteran 
currently manifests a psychiatric disorder, which has been 
variously diagnosed as PTSD and/or major depression.

PTSD diagnoses were made at the following times: initially in 
March 2004 at the time of psychological testing; thereafter 
as shown by VA medical records dated from 2002 forward, and 
as noted in February 2006 VA medical statement indicating 
that the veteran received treatment for PTSD and depression.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  We are mindful that we 
cannot make our own independent medical determinations, and 
that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

A critical analysis of the PTSD diagnoses which have been 
made does not reflect that any of the diagnoses were made 
based upon any particular military stressor identified by the 
appellant, or were made upon review of the veteran's service 
medical records or clinical history, or that any of these 
diagnoses were made in accordance with the DSM-IV criteria.  
In fact, as regards all of the documented diagnoses of PTSD, 
it appears that they obtained the veteran's service 
information solely from the veteran.  None of this evidence 
factually establishes or explains any specific military 
stressor which would support a diagnosis of PTSD.  In fact, 
none of the stressors reported by the veteran in his June 
2004 stressor statement was even reported by him or discussed 
in the context of any of the records, statements, or 
evaluations in which a diagnosis of PTSD was recorded.  

In short, neither the weight of the evidence nor the most 
probative evidence establishes the existence of a current 
diagnosis of PTSD consistent with the criteria found in DSM-
IV, or medical evidence of a causal nexus between a current 
diagnosis of PTSD and a claimed in-service stressor.  
Accordingly, the Board need not address the presence or 
absence of the additional elements required under 38 C.F.R. § 
3.304(f) to warrant service connection for PTSD.  However, 
the Board points out that efforts to verify the veteran's 
reported stressors indicate not only that he did not 
participate in combat, nor was he awarded any individual 
combat award, but that he did not serve in Vietnam at all, in 
direct contrast to one of the stressors reported by the 
veteran in June 2004 relating to reported stress and injuries 
which occurred on a "daily basis" in Vietnam.

We recognize that, in a February 2006 statement, the veteran 
contended that he went ashore in Vietnam for two days in 1974 
to obtain an engine part for the ship.  However, no 
verification of that incident has been submitted, and the 
veteran stated that there were no records to support the 
account.  In any event, other than a mention of harassing 
enemy mortar fire in the general area, he did not describe 
any involvement in a combat situation during his alleged 
brief Vietnam visit.

As the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


